 In the Matter of THE CONNORLUMBERAND LAND COMPANY,EMPLOYER,andINTERNATIONAL WOODWORKERS OF AMERICA, CIO, LOCAL No. 15,PETITIONERCase No. 18-RU-561.-Decided June 9, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Clarence A.Meter,hearing officer.The hearing officer's ruling made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-nmeniber panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNation a] Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer and the Petitioner agree that the appropriate unitshouldinclude production and maintenance employees engaged in thelogging operations of the Employer around Laona, Wisconsin.Theydisagree as to the geographic limits of the unit. In addition the Em-ployer raises a question concerning the inclusion of scalers in the unit.During the past season the Employer maintained logging operationsat four locations within Forest County, Wisconsin,each within about5 milesof Laona, Wisconsin.Substantially all the employees involvedin this proceeding live within a 15-mile radius of Laona, and travel tothe logging locations each day by private car or by company bus. TheEmployer would limit the unit to its existing logging locations.ThePetitioner would extend the area of the unit to 75 miles around Laonaso that the certification which may result from this proceeding wouldcover any future transfer of logging operations.The location of theEmployer's future logging operationsismost indefinite,and it appears90 NLRB No. 55.283 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the only supply of timber immediately available to the Employeriswithin Forest County.We are of the opinion that the propriety ofincluding in the unit employees of any new logging locations of theEmployer should be decided in future proceedings for clarification ofthe certification or redetermination of the appropriate unit.We shalltherefore simply define the unit here found appropriated to be the log-ging operations maintained by the Employer around Laona, W71s-consin.1The Employer would exclude scalers from the unit as supervisoryand managerial employees; the Petitioner takes no position on thequestion.Scalers scale logs as they are cut and record the results ofthe scaling.11rnges of employees on it piecework rate are based uponthe scalers' records.A scaler nnay report unsatisfactory cutting to theforeman and may snake recommendations concerning discipline ordischarge of employees.In the absence of the foreman, a scaler per-fornns the duties of the foreman.We conclude from the duties andauthority of scalers that they are supervisers as defined in the Act andshould be excluded from the unit.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section9 (b) of the Act: All. production and maintenance employees engagedin the logging operations of the Employer around Laona, Wisconsin,excluding timekeepers, office and clerical employees, watchmen, truckdrivers on the Laona Mill. payroll, scalers, the logging superintendent,woods foreman, and all other supervisors as defined in the Act.5.It is customary for the Employer to suspend logging oparationsfrom about March 15 to about May. 15 or June I each year. The datewhen operations are resumed varies depending upon weather andhigh-way conditions, the demand for logs, and completion of repair workat the Employer's mill.We shall therefore direct that an election beheld after resumption of.operations this year, on a date to ba deter-mined by the Regional Director among employees in the appropriateunit who are employed during the payroll period immediately preced-ing the date of the issuance of notice of election by the RegionalDirector.DIRECTION OF ELECTIONAs part of the investigation to ascertain rqresentatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted on a date to be selected by. the RegionalDirector in accordance with the instructions set forth in paragraphnumbered 5, above, sunder the direction and supervision of the RegionalICf.Commercial Solvents Corporations,74 NLRB 1265. THE' CONNOR LUMBER AND LAND COMPANY285Director for the Region in which this case was heard, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations,among theemployeesin the unitfound appropriatein paragraph numbered 4, above, who are employed during the pay-roll periodimmediatelyprecedingthe date of the issuance of noticeof electionby theRegional Director,including employees who do notwork during said payrollperiod becausetheyare ill or on vacationor temporarily laid off, butexcluding thoseemployees who thereafterquit or aredischargedfor cause and are not rehired or reinstated priorto the date of the election,and alsoexcludingemployees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented,for purposes of collectivebargaining, byInternationalWoodworkers of America,CIO, Local No. 15.